NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DELGARDO ANTONIO FRAZER, AKA                    No.    16-72861
Delgardo A. Frazer, AKA Delgardo
Anthonio Frazer, AKA Richard Napier,            Agency No. A095-287-752
AKA Ricardo Thomas Smith, AKA Richard
Thomas Smith,
                                                MEMORANDUM*
                Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Delgardo Antonio Frazer, a native and citizen of Jamaica, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision finding him inadmissible and denying his application

to adjust status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

substantial evidence the agency’s “reason to believe” determination and we review

de novo questions of law. Chavez-Reyes v. Holder, 741 F.3d 1, 3 (9th Cir. 2014).

We deny the petition for review.

      Substantial evidence supports the agency’s determination that there was

“reason to believe” Frazer had knowingly and consciously been involved in drug

trafficking, where Frazer testified that he attempted to purchase more than 400

pounds of marijuana for a friend, and he pleaded guilty to solicitation to possess

marijuana for sale under Arizona Revised Statute § 13-1002. See 8 U.S.C.

§ 1182(a)(2)(C)(i) (providing that an alien is inadmissible if there is “reason to

believe” that he is or has been an “illicit trafficker in any controlled substance”);

Chavez-Reyes, 741 F.3d at 2-3 (no conviction is required for the agency to have

“reason to believe” an applicant engaged or assisted in illicit trafficking of drugs).

Accordingly, the agency properly determined Frazer was statutorily ineligible for

adjustment of status.

      PETITION FOR REVIEW DENIED.




                                           2                                    16-72861